DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
The first claim is not labelled as Claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is unclear to the Examiner how exactly a neutron is detected by the claimed neutron detector that utilizes photovoltaic sheets. A neutron is considered a high energy particle and photovoltaics are utilized to detect/interact with photons/electromagnetic energy and in turn converts the energy into a voltage/potential for measurement. It is unclear to the Examiner how the neutron interacts with the photovoltaic sheet without the use of an energy conversion material that converts the energy of the neutron to light (such as a scintillator) that can interact with the photovoltaic sheet to generate a voltage. Clarification is needed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "photovoltaic blocks" .  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is dependent on claim 1 and claim 1 does not establish “photovoltaic blocks”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cress (US 2014/0264057), and further in view of Downing et al. (US 2009/0179542) hereinafter known as Downing.
With regards to claim 1, Cress discloses a neutron sensing device (Abstract; [0025]; Fig. 1(a)) comprising, a photovoltaic sheet ([0025]; InGaP2 photovoltaic devices) comprising electrodes (Cress does not specifically disclose electrodes, however, the reference teaches that the output current pulse from the InGaP2 devices could potentially serve as a direct signal output wherein the current pulse can be assessed utilizing a signal processing technique [0026]. Fig. 1(a) displays 2 InGaP2  converters connected to digital signal processing. It would have been obvious to one of ordinary skill within the art to utilize electrodes to make an electrical connection to signal processing circuity for pulse processing.), wherein one or more of the sheets stack coaxially (Fig. 1(a); 2 InGaP2 converters) and wherein the electrodes connect to the supporting electronics (See above relating to electrodes and signal processing techniques).
Cress displays a light-tight package surrounding the 2 InGaP2 converters and Gd scintillator (Fig. 1(a)). Cress does not specifically disclose a case with an opening and a receiving axis extending out from the opening.
Downing discloses microchannel plates that can be used in a neutron detector or neutron imager [0013]. Downing discloses a detector ([0053]; Fig. 5; 91) that utilizes housing 120 having a input electrode 100, output electrode 108, electron multiplier 92, and electronic readout circuitry 124, enclosed within. Also, the electron multiplier including a plate containing at least one neutron-sensitive material [0057]. Incident neutrons react with the neutron-sensitive material and the reaction product produced can be photons [0058].  The housing further utilizes a window 121 that is transparent, to particles 132, such as neutrons [0053] and the said window 121 has a receiving axis (from the incident particle 132) extending out from the window (opening).
It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Cress’ neutron sensing device with a housing (case) and window (opening) to meet the claim recitation. The motivations are to gain a housing/casing, that can seal and protect the sensitive electrical components within, and window/opening that is transparent to neutrons which allow the said neutrons to detection and signal processing circuitry. Housing/casings along with windows/openings for neutron detectors are commonly employed within the art for the purposes disclosed above.

With regards to claim 2, Cress, in view of Downing, discloses the neutron detector of claim 1, comprising two or more photovoltaic sheets. (Cress; [0025]; Fig. 1(a); 2 InGaP2 converters)

With regards to claim 3, Cress, in view of Downing, discloses the neutron detector of claim 2, wherein the photovoltaic sheets further comprise a coating. (Downing; [0043][0046][0075]).

With regards to claim 4, Cress, in view of Downing, discloses the neutron detector of claim 3, wherein the coating comprises a material selected from any one or any combination of the following: Ba, As, Br, C, Ce, Cl, Co, Cu, F, Ga, Ge, In, Cd, Te, Al, P, K, La, Mo, Nd, O, Os, Pr, S, Se, Si, Sn, Sr, Ti, Tl, V, Zn, and Zr. (Downing; [0043]; 113Cd)

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing, and further in view of Cress.
With regards to claim 5, Downing discloses a neutron detector [0013] comprising a case ([0053]; housing 120) with an opening (window 121), neutron-sensitive material that produces photons ([0058]; 147) disposed in the case 120 each having a coating [0046][0058] and comprising electrodes ([0053]; input electrode 100 and output electrode 108) that connect to the supporting electronics [0054].
Downing teaches that the plates and detectors can be used as a front surface detector for neutron detection and further utilizes a photocathode coating on the top surface to detect light [0014][0086]. 
Downing does not specifically disclose photovoltaic blocks.
Cress discloses InGaP2 photovoltaic devices that convert the optical signal from a scintillator into a proportional electrical signal [0025]. The reference further teaches that InGaP2 photodiodes can be operated in photovoltaic mode and can achieve high-speed and high sensitivity while requiring very low power. Other advantages are extremely low dark current, high absorption coefficient, short lifetime, and thin active volume [0028].
In view of Cress, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to utilize a InGaP2 photovoltaic device in the neutron detector of Downing to gain the advantages of high-speed operation and high sensitivity while requiring very low power, low dark current, high absorption coefficient, short lifetime, and thin active volume for neutron detection. 

With regards to claim 6, Downing, in view of Cress, discloses the neutron detector of claim 5, wherein the coating comprises a material that contains any one or any combination of the following: Ba, As, Ce, Co, Cu, Ga, Ge, In, Cd, Al, K, La, Mo, Nd, Os, Pr, |, Sn, Sr, Ti, V, Zn, and Zr. (Downing; [0043]; 113Cd)

With regards to claim 7, Downing, in view of Cress, discloses the neutron detector of claim 1, wherein one of the photovoltaic blocks has an ion-implanted dopant that comprises a material that contains any one or any combination of the following: Ba, As, Ce, Co, Cu, Ga, Ge, In, Cd, Al, K, La, Mo, Nd, Os, Pr, |, Sn, Sr, Ti, V, Zn, and Zr. (Cress; [0025]; InGaP2; Indium, Gallium)

With regards to claim 8, Downing, in view of Cress, discloses the neutron detector of claim 5, wherein the coating comprises a material that contains any one or any combination of the following: titanium oxide, zinc oxide, tin oxide, copper indium gadolinium selenide, cadmium telluride, cadmium tin oxide, perovskite photovoltaic, Si, GaAs, AIP, Ge. (Downing; [0043]; 113Cd)

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ramsden (US 2015/0001401).
With regards to claim 10, Ramsden discloses a method of detecting neutrons  measuring a high-energy neutron flux [0022][0062] comprising placing a detector [0062] comprising a glass fiber ([0035][0041][0033]; light-guide 6) in the flux [0062] and measuring a signal [0040] produced when a neutron of the flux of neutrons undergoes a nuclear reaction with the Si of the glass (The reference does not specifically disclose neutrons interacting with silicon, however, [0033] teaches of  silicon photomultiplier or a silicon drift-diode photodetectors. One with ordinary skill within the art would have knowledge that a nuclear reaction that generates electrons would occur in such photodetectors when a neutron interacts with the silicon.).


Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims  9 and 11 would be allowable if the 112(a) rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
 	With regards to claim 9, Cress discloses voltage outputs from the InGaP2 photodiodes [0030], however, the prior art of record does not specifically disclose the neutron detector of claim 1, wherein the detector has a live state and a dead state, wherein in the live state one or more of the sheets has a non-zero voltage drop across the sheet and in the dead state has a voltage drop across one or more of the sheets that is less than the voltage drop across the sheet in the live state and wherein the supporting electronics are adapted to measure the voltage drop and changes in the voltage drop caused by a neutron undergoing a nuclear reaction with the photovoltaic sheet.
Regarding claim 11, the prior art of record fails to disclose or reasonably suggest, the method of claim 10, wherein the photovoltaic material comprises any one or any combination of the following Ba, As, Br, C, Ce, Cl, Co, Cu, F, Ga, Ge, In, Cd, Te, Al, P, K, La, Mo, Nd, O, Os, Pr, S, Se, Si, Sn, Sr, Ti, Tl, V, Zn, and Zr.
	Claims 12-14 are objected due to dependency on claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
White et al. (US 7,394,187)
Ambrosi et al. (US 2006/0163487)
Imholt et al. (US 2013/0240741)
Schulte (US 5,029,262)
Polichar et al. (US 2005/0224719)
Nikolic et al. (US 2006/0255282)
Kub et al. (US 2011/0127527)
Holmes et al. (US 11,063,162)
Swineheart et al. (US 4,163,240)
Hoenk et al. (US 2015/0276947)
Klann et al. (US 6,479,826)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884